Case 3:17-cv-01814-RDl\/| Document 49 Filed 12/19/18 Page 1 of 1

THE UN|TED STATES DlSTR|CT COURT
FOR THE MlDDLE DlSTR|CT OF PENNSYLVAN|A

COMMONWEALTH OF
PENNSYLVAN|A,
P|aintiff,
. 3:17-CV-1814
v. : (JUDGE MAR|AN|)

NAV|ENT CORPORAT|ON, et a|.,

Defendants.

’ 0RDER
AND NOW, TH|S gi yQAY OF DECEMBER, 2018, upon receipt of P|aintist

letter notifying the Court of a discovery dispute (Doc. 46), lT lS HEREBY 0RDERED THAT
Defendants shall submit to the Court a concise response to P|aintist |etter, not to exceed

five pagesl on or before January 4, 2019, at 5:00 p.m. There will be no additional letters

filed regarding this discovery dispute. %

qu) oloertb.`lvlariani/
United States District Judge

 

 

